Citation Nr: 0823141	
Decision Date: 07/14/08    Archive Date: 07/23/08	

DOCKET NO.  06-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to an undiagnosed illness.   

2.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993, a portion of which represented service in the Southwest 
Asia Theater of Operations.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

Upon review of this case, it would appear that, in addition 
to the issues currently on appeal, the veteran also seeks 
service connection for a disorder characterized by muscle 
pain, a disorder characterized by joint pain, and a disorder 
characterized by cardiovascular signs and/or symptoms, to 
include as due to an undiagnosed illness.  Inasmuch as those 
issues have not yet been developed or certified for appellate 
review, they are not for consideration at this time.  They 
are, however, being referred to the RO for clarification and, 
if necessary, appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

The veteran in this case seeks service connection for 
irritable bowel syndrome and a migraine headache disorder.  
In pertinent part, it is contended that each of those 
disabilities had its origin during or as the result of the 
veteran's period of service in the Southwest Asia Theater of 
Operations.  

In that regard, a review of service treatment records 
discloses that, in January 1992, during the veteran's period 
of active military service, he received treatment for what 
was described at that time as "headaches due to motion 
sickness" of three days' duration.  Significantly, at the 
time of that treatment, the veteran indicated that he had 
previously experienced problems with such headaches, though 
not of as long a duration.  While on service separation 
examination in April 1993, and on VA general medical 
examination the following month, the veteran voiced no 
complaints of either migraine headaches or irritable bowel 
syndrome, both of those disabilities appear to have developed 
as early as 1997, approximately four years following the 
veteran's discharge from service.  

The Board observes that, since the time of the veteran's 
discharge from service, he has received diagnoses of 
"probable" irritable bowel syndrome, irritable bowel 
syndrome, and irritable bowel syndrome "mostly resolved."  
Moreover, the veteran has additionally received diagnoses of 
tension and/or cluster headaches, as well as "common" 
migraine headaches, and migraine headaches "without aura."  

The Board notes that, during the course of a hearing before 
the undersigned Veterans Law Judge in May 2008, the veteran 
indicated that he had in the past and continued to receive 
treatment at both the Portland (Oregon) and Vancouver 
(Washington) VA Medical Centers, as well as from the 
Southwest Washington Medical Center (in Vancouver, 
Washington), and Kaiser Permanente medical facilities located 
in that same area.  Moreover, the veteran further indicated 
that, in 2006, he had received treatment from a private 
neurologist for migraine headaches.  To date, the vast 
majority of the aforementioned records have not been 
associated with the veteran's claims folder.  Additional 
action in this regard is needed.

The Board observes that, in McLendon v. Nicholson, 
20 Vet. App. 79, 84-86 (2006), the United States Court of 
Appeals for Veterans Claims (Court) indicated that there were 
four elements which must be considered when determining if a 
medical examination is necessary.  The Court noted that VA 
must provide an examination where there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies; (3) an indication that the disability or 
persistent or recurrent symptoms may be associated with the 
veteran's service or with another service-connected 
disability, but (4) insufficient competent medical evidence 
on file for the Secretary to make a decision on the claim.  
The Court further found that VA is required to provide a 
medical examination when the first three elements of 
Section 5103A(d)(2) are satisfied, and the evidence of record 
otherwise lacks a competent medical opinion regarding the 
likelihood of a medical nexus between the inservice event and 
the current disability.  Significantly, the Board is not 
competent to provide that opinion.  See McLendon, 
20 Vet. App. at 85-86.  

As noted above, it would appear that the veteran may, in 
fact, currently suffer not only from irritable bowel syndrome 
(for which service connection may be granted on a presumptive 
basis), but also from migraine headaches.  Similarly clear is 
that, on at least one occasion in service, the veteran 
reported and/or received treatment for headaches.  
Significantly, the veteran has yet to be afforded VA 
gastrointestinal or neurological examinations for the purpose 
of determining the exact nature and etiology of his claimed 
irritable bowel syndrome and migraine headaches.  Under the 
circumstances, the Board is of the opinion that further 
development of the evidence is necessary prior to a final 
adjudication of the veteran's current claims for service 
connection.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2005, the date of the 
most recent evidence of record, and 
specifically including any and all 
records of treatment of the veteran by a 
private neurologist in 2006, should be 
obtained and incorporated in the claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded 
VA gastrointestinal and neurologic 
examinations in order to more accurately 
determine the exact nature and etiology 
of his claimed irritable bowel syndrome 
and migraine headaches.  The RO/AMC is 
advised that the veteran must be given 
adequate notice of the date and place of 
any requested examination, and a copy of 
all such notifications must be associated 
with the claims folder.  The veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
gastrointestinal examination, the 
examiner should specifically comment as 
to whether the veteran currently suffers 
from clinically-identifiable irritable 
bowel syndrome, and, if so, the severity 
of symptomatology associated with that 
particular disability.  

Following completion of the neurologic 
examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from a chronic, 
clinically-identifiable headache 
disorder, to include migraine headaches, 
and, if so, whether that headache 
disorder as likely as not had its origin 
during, or is in some way the result of, 
the veteran's period of active military 
service, including his service in the 
Southwest Asia Theater of Operations.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination reports.

3.  Thereafter, the RO/AMC should review 
the veteran's claims for service 
connection for irritable bowel syndrome 
and migraine headaches.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of a Statement of the Case 
in May 2006.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


